El Juez Pbesidente Seítob del Tobo,
emitió la opinión del tribunal.
El municipio de Arecibo aprobó una ordenanza imponiendo un arbitrio municipal de medio centavo por cada litro de alcohol etílico que se produjera o manufacturara dentro del término municipal y disponiendo la forma de su cobro. El Consejo Ejecutivo de la Isla resolvió que aprobaría la orde-nanza siempre que se modificara reduciendo el impuesto a un centavo por galón.
La demandante, que es una corporación que se dedica en el dicbo municipio de Arecibo a elaborar y manufacturar alcohol etílico para fines medicinales, científicos e indus-triales, bajo la Ley Nacional de Prohibición, inició este pleito ante la corte del distrito en solicitud de que se decla-rara nula e ilegal la ordenanza, expidiéndose un injunction prohibiendo su' ejecución pendente lite.
Contestó el municipio demandado. Trabada la contienda, fúé el pleito a juicio, y la corte lo resolvió por sentencia favorable a la demandante. No conforme el demandado in-terpuso el presente recurso de apelación.
A nuestro juicio la sentencia apelada es la única que podía dictarse examinados los hechos envueltos a la luz de la ley y la jurisprudencia establecida en los casos de Fantauzzi v. Municipal Assembly, 295 Fed. 503 y Cami v. Central Victoria, 268 U. S. 469, aplicados por esta Corte Suprema en los de Fajardo Development Co. v. Camacho, 35 D.P.R. 355 y M. Mercado e Hijos v. Lluberas, 37 D.P.R. 316. Citamos de este último:
“.,. . de acuerdo con la decisión de la Corte de Cir-cuito de Apelaciones, fortalecida por la decisión de la Corte Suprema de los Estados Unidos en el caso de Central Victoria v. Cami, 265 U. S. 577, creemos que una vez que nuestra Legislatura establece el *425derecho de imponer contribución sobre determinado negocio o indus-tria no se puede imponer ninguna otra contribución ni directa ni in-directamente sobre tal negocio. Véase también el caso de The Fajardo Development Company v. Camacho, 35 D.P.R. 355. La idea expresada claramente por estas opiniones es que un municipio puede imponer una contribución solamente cuando las contribuciones so-bre tal negocio no han sido ya determinadas por nuestra Legisla-tura.”
Bastará recordar el propósito de la ordenanza, esto es, la imposición de nn arbitrio de nn centavo por cada galón de alcohol fabricado en Arecibo," y la sección 84 de la Ley de Rentas qne dispone:
“Sección 84. — Cada tres meses toda persona dedicada a cual-quiera de las octopaciones o negocios relacionados en esta sección pa-gará por cada fábrica, sitio, establecimiento comercial o industrial, la contribución por concepto de licencias respectivamente prescrita a saber:—
“1. Destilador de alcohol o espíritu destilado para fines medici-nales, industriales o científicos, primera clase, ciento cincuenta (150) dólares; etc.
I ¡ * * * * * * *
“8. Fabricantes de perfumería con alcohol, primera clase, cin-cuenta (50) dólares; etc.
<<* ******
“13. Plantas desnaturalizantes, cincuenta (50) dólares.”
De acuerdo con la jurisprudencia citada cuando el legis-lador municipal actuó, ya el campo había sido cubierto por el legislador insular y en tal virtud estaba impedidlo de hacerlo.
Otros motivos que se alegan en la demanda y que analizó la corte de distrito en su opinión, militan también en contra de la validez de la ordenanza de que se trata, pero como el expuesto es suficiente, es innecesario extendernos en su con-sideración.

Debe confirmarse la sentencia recurrida.

El Juez Asociado Señor Wolf no intervino.